Judgment, Supreme Court, Bronx County (Robert H. Straus, J., at hearing; Edward M. Davidowitz, J., at jury trial and sentence), rendered July 20, 2000, convicting defendant of two counts of sexual abuse in the first degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony. There was no evidence adduced at the *186hearing that cast any doubt on the fairness of the lineup, and an examination of the lineup photograph reveals that the fillers were reasonably similar in appearance to defendant and that any differences were not sufficient to create a substantial likelihood that defendant would be singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). Concur—Andrias, J.P., Saxe, Friedman, Catterson and Malone, JJ.